Citation Nr: 1126734	
Decision Date: 07/18/11    Archive Date: 07/21/11

DOCKET NO.  07-29 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for a lumbar spine disorder.

3.  Entitlement to service connection for a disorder of the coccyx (tail bone).

4.  Entitlement to service connection for an abdominal disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from September 1989 to May 1995.  This matter originally came before the Board of Veterans' Appeals (the Board) on appeal from a June 2006 rating decision issued by the Denver, Colorado Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2009, the Board remanded the case for the scheduling of a Board hearing.  In October 2009, a videoconference hearing was held between the above RO and the Board in Washington, DC, before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the file.  The Board subsequently remanded the case for additional development in December 2009.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).

The issues of entitlement to service connection for bilateral pes planus and a lumbar spine disorder are addressed in the REMAND portion of the decision below and those issues are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action is required.

FINDINGS OF FACT

1.  Throughout this appeal, the appellant has complained of coccygeal pain and abdominal pain.

2.  The appellant's service medical records contain no findings or diagnoses of any coccygeal disorder or chronic abdominal/gastrointestinal disorder.

3.  The appellant's post-service medical records contain no findings or diagnoses of any coccygeal disorder or chronic abdominal/gastrointestinal disorder.

4.  The appellant underwent a VA examination in April 2010; the examiner stated that the appellant did not have any indication of coccygeal fracture, coccygeal complaints, or coccygeal disease.

5.  The appellant underwent a VA examination in April 2010; the examiner stated that the appellant did not have any chronic abdominal pain or gastrointestinal disease; his complaints are actually related to his lumbar spine disorder.

6.  The competent and probative medical evidence of record preponderates against a finding that the appellant has current coccygeal pathology which is due to events that occurred during his active military service.

7.  The competent and probative medical evidence of record preponderates against a finding that the appellant has current gastrointestinal pathology which is due to events that occurred during his active military service.


CONCLUSIONS OF LAW

1.  Service connection for a disorder of the coccyx (tail bone) is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

2.  Service connection for an abdominal/gastrointestinal disorder is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

In August 2005, and January 2006, prior to the promulgation of the June 2006 rating action that, in part, denied the appellant's claims of entitlement to service connection for a fractured coccyx and an abdominal disorder, the RO sent the appellant a letter that informed him of the types of evidence needed to substantiate his service connection claims and its duty to assist him in substantiating his service connection claims under the VCAA.  The letter informed him that VA would assist him in obtaining evidence necessary to support his claims, such as medical records, records from other Federal agencies, etc.  He was advised, under 38 C.F.R. § 3.159(b)(1), that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claims.  The appellant was sent a similar letter in December 2009.

The appellant has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the Veteran nor his representative has alleged any prejudicial or harmful error in VCAA notice, and the Board finds, based the factors discussed above, that no prejudicial or harmful error in VCAA notice has been demonstrated in this case.

In addition, to whatever extent the decision of the Court in Dingess v. Nicholson, supra, requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, a December 2009 letter from VA contained the information required by Dingess.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  In this case, the appellant's service medical treatment records have been included in the claims file and reviewed.  Private and medical treatment records have been associated with the claims file and reviewed.  The appellant was afforded VA medical examinations in April 2006, and April 2010.  

A Court or Board remand confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this case, VA and private treatment records were obtained for the appellant.  The RO also obtained an etiologic opinion from a physician as directed by the December 2009 Board remand.  Therefore, substantial compliance has been achieved.

A medical opinion is adequate for claims purposes when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The April 2010 VA examination was conducted by a physician, and the associated report reflects review of the appellant's prior medical records.  The examinations included descriptions of the history and symptoms for the claimed disorders and demonstrated objective evaluations.  Radiographic examination was conducted.  The medical examiners were able to assess the nature, onset date, and etiology of the appellant's claimed disorders.  

The Board finds that the April 2010 examination report is sufficiently detailed with recorded history and clinical findings.  In addition, it is not shown that either examination was in any way incorrectly prepared or that the VA examiner failed to address the clinical significance of the appellant's claimed conditions.  As a result, the Board finds that additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. § 3.326 and 38 C.F.R. § 3.327 and Green v. Derwinski, supra.  Therefore, the Board concludes that the appellant was afforded an adequate examination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board finds that the information provided to the appellant complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In addition, the rating decision, along with the August 2007 Statement of the Case (SOC) and the February and May 2011 Supplemental Statements of the case (SSOCs) explained the basis for the RO's actions, and provided him with opportunities to submit more evidence.  It appears that all obtainable evidence identified by the appellant relative to his claims has been obtained and associated with the claims file, and that he has not identified any other available pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that the appellant has been provided with every opportunity to submit evidence and argument in support of his service connection claims, and to respond to VA notices. 

In addition, to whatever extent the decision of the Court in Dingess v. Nicholson, supra, requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, the Board finds no prejudice to the Veteran in proceeding with the present decision.  The December 2009 letter from VA contained the information required by Dingess. 

Furthermore, the appellant was informed about the kind of evidence that was required and the kinds of assistance that VA would provide, and he was supplied with the text of 38 C.F.R. § 3.159.  The appellant did not provide any information to VA concerning available relevant treatment records that he wanted the RO to obtain for him that were not obtained.  He had previously been given more than one year in which to submit evidence after the RO gave him notification of his rights under the pertinent statute and regulations.  

The appellant was provided with notice as to the medical evidence needed for service connection, as well as the assistance VA would provide.  Therefore, there is no duty to assist that was unmet and the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

All relevant facts with respect to the service connection claims addressed in the decision below have been properly developed.  Under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

II.  The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service. 38 U.S.C.A. § 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303(a), 3.304 (2010). 

A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  The resolution of this issue must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which the claimant served, his medical records and all pertinent medical and lay evidence.  Determinations relative to service connection will be based on review of the entire evidence of record.  38 C.F.R. § 3.303(a).  There must be medical evidence of a nexus relating an in-service event, disease, or injury, and a current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), Grottveit v. Brown, 5 Vet. App. 91 (1993).

To establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist at some point during the claim process, and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a); McClain v. Nicholson, 21 Vet. App. 319 (2007).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Certain chronic disabilities, such as arthritis, may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Knee pain and abdominal pain are the sorts of conditions that are observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Review of the appellant's service medical treatment records does not reveal any complaints relating to his coccyx and no coccygeal disorder was identified.  Likewise, the appellant's service medical treatment records do not reveal any complaints relating to his abdomen and no chronic gastrointestinal disorder was identified.

After he submitted his claim for service connection in July 2005, the appellant underwent a VA medical examination in April 2006.  The appellant did not know when the claimed fracture of the tailbone occurred.  He thought that it had occurred in the 1990s at Fort Carson, and he related this to his physical training in the military.  He also reported that he experienced pain in the very lower portion of the lumbar spine, but also going from there at least as high as L1.  The appellant also said that he had been seen at sick call and that the pain got worse from 1994 to 1995.  The appellant further reported that no abdominal pain ever occurred; the examining physician examiner stated that he went over this point with the appellant in some detail.  On physical examination, there was tenderness in the lumbosacral and coccyx area.  Radiographic examination of the coccyx was normal.  The examiner did not examine the appellant's abdomen because the appellant denied any abdominal complaints.  

The appellant testified at his October 2009 Board videoconference hearing that he experienced the onset of lumbar spine pain in 1994; he said that he felt a tightening in his chest, stomach and back after a physical training session.  He said that he went to sick call the next day and that he had had back and abdominal problems ever since that time.  The appellant further testified that post-service an MRI had revealed a broken tailbone and a herniated disc.  He also reported that he had been out of work for a year-and-a-half.

The evidence of record includes private treatment reports dated between August 2000 and August 2008.  In 2005, the appellant sought treatment for complaints of pain and pressure in his lower back.  He indicated that he had had a fall at work while up on a ledge washing windows; he slipped and landed on his side.  He said that he thought that he had had pain before.  On physical examination in July 2005, there was tenderness to palpation of the lumbosacral junction.  The examiner indicated that the condition was probably of an insidious onset and that the fall may have made it more noticeable.  Radiographic examination revealed five millimeters of retrolisthesis of L5 on S1 and the radiologist wondered whether this was developmental.  An MRI scan revealed retrolisthesis of L5 over S1 of 0.4 centimeters that was secondary to hypertrophic degenerative changes of the facet joints  with no evidence of spondylolysis.  There was also a desiccated disc bulge at L5-S1.  

The appellant underwent another VA medical examination in April 2010.  The examiner reviewed the appellant's claims file and medical records, and stated that she could not find any in-service mention of any coccyx complaints nor could she find any post-service problem or treatment or radiographic evidence of any coccygeal fracture.  The appellant stated that he was first made aware of the existence of a coccygeal fracture in 2005; he denied any lower back injury.  The examiner stated that there was no radiographic evidence of record documenting the existence of any coccygeal fracture.  The examiner cited to the appellant's testimony where he described experiencing pain just above the groin.  The appellant reported that his abdominal pain was a burning in the sides bilaterally and contiguous with his lumbar muscle complaint; he said that he felt this when he bent over.  The appellant stated that he was not treated for this abdominal pain in service, but that it did start in service.  The examiner stated that the appellant did not have any true abdominal pain, nausea, vomiting, diarrhea, constipation, hepatitis or any other known gastrointestinal disease.  There was no blood or melena in his stools.  The appellant reported having diarrhea in 2005 that resolved without any residual.  The examiner noted that the appellant had never been given any stomach diagnosis in the past.  

On physical examination, there was no pain or tenderness on palpation over the coccygeal area.  The examiner concluded that the appellant did not have any abdominal pain or gastrointestinal disorder.  Rather, his complaints were related to his low back pain.  The examiner noted that there was no prior diagnosis of any chronic gastrointestinal disease or recurring symptoms in either the service medical treatment records or in the post-service treatment records.

As noted above, in order for service connection to be warranted for a claimed condition, there must be evidence of a present disability that is attributable to a disease or injury incurred during service.  Rabideau v. Derwinski, supra.  "[I]n order to establish service connection or service-connected aggravation for a present disability the veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The Board has considered the appellant's testimony and written statements submitted in support of his contentions that he has coccygeal and abdominal disorders as a result of his service.  To the extent that his statements represent evidence of continuity of symptomatology, without more, the appellant's statements are not competent evidence of a diagnosis of any coccygeal or gastrointestinal pathology, nor do they establish a nexus between a medical condition and his military service.  Although lay evidence is acceptable to prove the occurrence of an injury during active duty or symptomatology over a period of time when such symptomatology is within the purview of or may be readily recognized by lay persons, lay testimony is not competent to prove a matter requiring medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).

However, there is no medical evidence of record, either during service, or after service, that demonstrates the existence of any chronic coccygeal pathology.  There is no X-ray evidence of record revealing the presence of any coccygeal fracture.  The examination of the appellant's abdomen was normal and did not reveal any gastrointestinal pathology either.  The clinical records in evidence do not document the existence of any current diagnosed coccygeal fracture/disorder or the existence of any chronic gastrointestinal pathology.

The Board notes that chronicity is not demonstrated when the sole evidentiary basis for the asserted continuous symptomatology is written information from the claimant and when "no" medical evidence indicated continuous symptomatology.  McManaway v. West, 13 Vet. App. 60, 66 (1999), vacated on other grounds sub nom. McManaway v. Principi, 14 Vet. App. 275 (2001) (per curiam).  Furthermore, there is no medical evidence of record in this case to establish a nexus between any in-service incident and any claimed coccyx disorder or any claimed gastrointestinal disorder.

No diagnosis of any coccygeal disorder or any gastrointestinal disorder has been rendered in the medical evidence of record.  Although the appellant has contended that he experiences tailbone pain and abdominal pain, the Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in part, vacated and remanded in part on other grounds by Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

The Board must assess the appellant's competence to report sustaining a coccygeal fracture or abdominal disorder during his military service, as well as his credibility.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr and Washington, the Court noted that a Veteran is competent to testify to factual matters of which he had first-hand knowledge, and citing its earlier decision in Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), held that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the personal knowledge of the witness; see also 38 C.F.R. § 3.159(a)(2).  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).  The Board recognizes the apparent sincerity of the arguments advanced by the appellant that he has a coccygeal disorder and a gastrointestinal disorder that should be service connected.  However, the resolution of issues that involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, supra.

It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau; Buchanan; both supra (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, musculoskeletal pathology and gastrointestinal pathology each require specialized training for a determination as to diagnosis and causation, and are therefore not susceptible of lay opinions on etiology.  Therefore, the Board cannot give decisive probative weight to the opinions of the Veteran or his representative about the origins of his claimed disorders, because they are not qualified to offer such opinions.

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, supra.  Furthermore, Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Based on the totality of the evidence of record, including the service treatment records, the private and VA treatment records and the reports of VA examination, the Board finds that the preponderance of the evidence is against the appellant's coccyx service connection claim; likewise, the preponderance of the evidence is against the gastrointestinal disorder claim for service connection.  The Board concludes that the weight of the "negative" evidence, principally in the form of the service medical treatment records (which do not document any claimed in-service chronic condition), the private and VA imaging evidence of record documenting the lack of any bone or soft tissue pathology, the lack of a diagnosis of any chronic pathology and the lack of any competent medical opinion finding some etiologic nexus between either claimed condition and service exceeds that of the "positive" evidence of record, which basically amounts to the appellant's contentions.  The lack of any evidence of clinical findings is itself evidence which also strongly suggests that no claimed coccygeal or gastrointestinal condition is traceable to disease or injury that occurred during the appellant's time in the Army.

Thus, the evidence preponderates against the claim of service connection for a disorder of the coccyx and against the claim for a gastrointestinal/abdominal disorder.  The evidence does not support a finding of coccygeal arthritis to a compensable degree within the first post-service year, and no medical nexus evidence supports a finding of direct service connection for any coccygeal pathology or gastrointestinal pathology as no current diagnosis for any such pathology is of record.  In addition, no medical nexus evidence supports a finding of direct service connection for any such pathology - the only opinions on those questions state that the appellant's two complaints are not etiologically related his Army service.  Therefore, the Board finds that the preponderance of the evidence is against each one of the appellant's claims for service connection.  As such, the evidence is insufficient to support a grant of service connection for a coccygeal disorder or a gastrointestinal disorder.

For the above reasons, the Board finds that the preponderance of the evidence is against each one of the Veteran's two service connection claims.  Because the preponderance of the evidence is against each of these two service connection claim, the benefit of the doubt doctrine does not apply.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

ORDER

Service connection for a disorder of the coccyx (tail bone) is denied.

Service connection for an abdominal disorder is denied.


REMAND

A determination has been made that additional development is necessary with respect to the remaining issues on appeal.  Accordingly, further appellate consideration will be deferred and this case remanded to the AMC/RO for action as described below.

In a VA Form 21-4142 the appellant submitted in January 2010, he stated that he had filed a claim for disability benefits from the Social Security Administration (SSA).  In particular, he said he filed his claim in April 2008.

When VA has actual notice that a claimant submitted a claim for disability benefits from the Social Security Administration (SSA), the duty to assist requires VA to obtain a copy of the decision on his claim, as well as the supporting medical records upon which the decision was based.  Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 (1992).  VA needs to make as many requests as are necessary to obtain relevant records from a Federal department or agency, to include the SSA.  38 C.F.R. § 3.159(c)(2).  As long as a reasonable possibility exists that any such SSA records are relevant to a veteran's claim, VA is required to assist said veteran in obtaining the identified records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  For the purpose of 38 U.S.C.A. § 5103A, relevant records are defined as those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim.  Id. at 1321.  

VA is, therefore, on notice of records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  VA has a responsibility to obtain records generated by Federal government entities that may have an impact on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  A review of the record reveals that VA has not attempted to obtain these federal records of which VA has actual notice.  As the record demonstrates that the appellant submitted claim for SSA benefits during the appeal period, the Board finds that a remand is required to obtain any outstanding SSA records which are pertinent to the Veteran's disability claim.

As noted above, key pieces of medical evidence have not yet been included in the claims file.  Namely, the SSA records.  Because the April 2010 VA medical opinion of record was based on incomplete medical records, it is of limited probative value.  See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of a veteran's claims folder).

In Savage v. Shinseki, 24 Vet. App. 124 (2011), the Court held that, in some circumstances, VA has a duty to return for clarification unclear or insufficient examination reports, even when they do not originate from VA medical personnel.  In particular, such clarification should be obtained where the missing evidence bears greatly on the probative value of the examination report.  Here, clarification is needed in that the April 2010 VA examiner should reissue her opinions after having had full access to, and review of, the appellant's claims folder.  On remand, the April 2010 VA examiner should be asked to review the claims file after the outstanding evidence of record has been obtained and reconsider her opinions in light of the evidence added to the claims file.

Thus, while the RO did arrange for the examination of the appellant, the medical findings were inadequate.  Accordingly, a new medical examination is necessary to make determinations in this case.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

To ensure that VA has met its duty to assist in developing the facts pertinent to the claim on appeal and to afford full procedural due process, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is requested.)

1.  Contact SSA to request official documentation of any pertinent application for disability benefits filed by the appellant, including the List of Exhibits associated with any SSA decision, as well as copies of all of the medical records upon which any decision concerning the appellant's original/continuing claim(s) for benefits was based.  All of these records are to be associated with the claims file.

2.  Obtain all VA treatment records from March 2010 to the present, not already of record.  All items of correspondence, as well as any medical treatment records obtained, should be made a part of the claims file.  If treatment is reported and those records are not obtained, provide the Veteran and his representative with information concerning the negative results, and afford them an opportunity to obtain the records.  38 C.F.R. § 3.159.

3.  After the above development has been accomplished, provide the VA physician who provided a medical opinion in April 2010 with the updated claims file for the purpose of review of all newly added records and the issuance of an Addendum to the April 2010 medical opinion as to the etiology and onset date of the appellant's claimed medical disorders (pes planus, lumbar spine, knees).

(If the April 2010 examining physician is unavailable, ask another qualified physician to answer the questions.)

Note:  In assessing the relative likelihood as to origin and etiology of the Veteran's claimed conditions specified above, the physician should apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any such claimed disorder is causally or etiologically related to the Veteran's active service or to a service-connected disability (including by way of aggravation), or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

Note:  The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the physician should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the physician concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the physician should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's current claimed conditions.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Then review the claims file to ensure that all development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the medical opinion report.  If the report does not include fully detailed descriptions of all pathology or adequate responses to the specific opinions requested, the report must be returned to the providing physician for corrective action.  To help avoid future remand, the AMC/RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After all appropriate development has been accomplished, review the record, including any newly acquired evidence, and readjudicate the service connection issues on appeal.  The readjudication should reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories, including direct service connection, presumptive service connection, secondary service connection and aggravation.  

6.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a Supplemental Statement of the Case, containing notice of all relevant actions taken on the claims for service connection, to include a summary of the evidence and applicable law and regulations considered pertinent to the service connection issues currently on appeal.  Appropriate time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


